      Case 3:20-cv-01375-BEN-LL Document 6 Filed 08/31/20 PageID.48 Page 1 of 7



1
2
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                             Case No.: 20cv1375-BEN-LL
13                                       Petitioner,
                                                           ORDER GRANTING PETITION TO
14   v.                                                    ENFORCE UNITED STATES DRUG
                                                           ENFORCEMENT
15   BUREAU OF CANNABIS CONTROL,
                                                           ADMINISTRATION
     a State of California agency,
16                                                         ADMINISTRATIVE SUBPOENA
                                        Respondent.
17
                                                           [ECF No. 1]
18
19         Currently before the Court is Petitioner’s petition to enforce its administrative
20   subpoena served on Respondent. ECF No. 1-2 (“Petition” or “Pet.”). Respondent filed an
21   opposition to the petition [ECF No. 4 (“Opposition” or “Oppo.”)], and Petitioner filed a
22   reply [ECF No. 5 (“Reply”)]. Having reviewed the briefs, the Court GRANTS the Petition
23   for the reasons set forth below.
24   I.    FACTUAL BACKGROUND
25         Respondent is the Bureau of Cannabis Control (“Bureau”), a State of California
26   agency that regulates commercial cannabis licenses for medical and adult-use in California.
27   ECF No. 1. at 2; Oppo. at 2. When a commercial cannabis business applies for a provisional
28   or annual license, it is required to provide information to the Bureau such as business

                                                       1
                                                                                  20cv1375-BEN-LL
      Case 3:20-cv-01375-BEN-LL Document 6 Filed 08/31/20 PageID.49 Page 2 of 7



1    ownership interest(s), financial interest(s), personal identifying information (e.g., date of
2    birth and social security number), financial information including banking information,
3    business operating procedures, and state and federal criminal arrest and conviction history.
4    Oppo. at 3. To ensure that commercial cannabis activity is conducted between license
5    holders, the “movement of cannabis and cannabis products throughout the distribution
6    chain” is reported to the state through a track and trace program. Id. (quoting Cal. Bus. &
7    Prof. Code § 26067).
8          In January 2020, the Drug Enforcement Administration (“DEA”) issued and served
9    an administrative subpoena on Respondent. Pet. at 1–2; Oppo. at 4. The administrative
10   subpoena demands that the Bureau produce specific documents for three business entities
11   and three individuals for the period from January 1, 2018 to January 9, 2020 pursuant to
12   an investigation of violations of the Controlled Substances Act (21 U.S.C. § 801, et seq.).
13   ECF No. 1-3 at 3; Oppo. at 4; Pet. at 1–2. Specifically, the substantive part of the
14   administrative subpoena states the following:
15        Pursuant to an investigation of violations of 21 U.S.C. 801 et seq., you are to
          provide all documents including unredacted cannabis license(s), unredacted
16
          cannabis license application(s), and unredacted shipping manifest(s) for the
17        below California Bureau of Cannabis Control licensees from January 1, 2018
          to Present:
18
          [. . .]
19        The information sought in this subpoena is relevant and material to a
          legitimate law enforcement inquiry; the request is specific and limited to the
20
          extent reasonably necessary for the purpose of this request; and de-identified
21        information could not reasonably be used.
          [. . .]
22
          Please do not disclose the existence of this request or investigation for an
23        indefinite time period. Any such disclosure could impede the criminal
          investigation being conducted and interfere with the enforcement of the
24
          Controlled Substances Act.
25   ECF No. 1-3 at 3.
26         The Bureau responded that it objected to the administrative subpoena and would not
27   produce the requested documents because “the subpoena does not specify the relevancy of
28   the subpoena and requests information that is confidential, protected from disclosure, and

                                                   2
                                                                                   20cv1375-BEN-LL
      Case 3:20-cv-01375-BEN-LL Document 6 Filed 08/31/20 PageID.50 Page 3 of 7



1    part of pending licensing application investigations.” ECF No. 1-3 at 5: Pet. at 2; Oppo. at
2    4. The United States spoke with counsel for the Bureau and sent a letter to the California
3    Attorney General (and Bureau counsel) to “negotiate compliance” and “provided further
4    information to [the Bureau] regarding legal authority for compliance and law enforcement
5    relevance of the requested information.” Pet. at 2. When the Bureau did not change its
6    position, the United States filed the instant petition on July 20, 2020. Id. at 1.
7    II.    LEGAL STANDARD
8           In determining whether to compel compliance with an administrative subpoena, the
9    scope of judicial review is “quite narrow.” United States v. Golden Valley Elec. Ass'n, 689
10   F.3d 1108, 1113 (9th Cir. 2012) (citing E.E.O.C. v. Children's Hosp. Med. Ctr. of N.
11   California, 719 F.2d 1426, 1428 (9th Cir. 1983) (en banc), overruled on other grounds as
12   recognized in Prudential Ins. Co. v. Lai, 42 F.3d 1299, 1303 (9th Cir.1994)). A court must
13   determine “(1) whether Congress has granted the authority to investigate; (2) whether
14   procedural requirements have been followed; and (3) whether the evidence is relevant and
15   material to the investigation.” Id. (quoting E.E.O.C. v. Children's Hosp. Med. Ctr. of N.
16   California, 719 F.2d at 1428). “Even if these factors are shown by an agency, the subpoena
17   will not be enforced if it is too indefinite or broad.” Peters v. United States, 853 F.2d 692,
18   699 (9th Cir. 1988).
19   III.   DISCUSSION
20          There is no dispute here regarding whether Congress has granted the authority to
21   investigate or whether procedural requirements have been followed. The Bureau concedes
22   that in this case, the first two elements of the Court’s inquiry have been met and only the
23   third is at issue, arguing that “the United States has failed to show that the subpoenaed
24   records are relevant to any investigation.” Oppo. at 5. The Bureau argues that relevance
25   can be shown “by the affidavit of an agent conducting the investigation, describing the
26   nature of the investigation, and explaining how the subpoenaed records are relevant to the
27   investigation.” Id. at 6. The Bureau contends that a facial reading of the subpoena does not
28   satisfy the relevancy requirement because it only shows that there is an ongoing

                                                    3
                                                                                     20cv1375-BEN-LL
         Case 3:20-cv-01375-BEN-LL Document 6 Filed 08/31/20 PageID.51 Page 4 of 7



1    investigation authorized under the Controlled Substances Act. Id. at 7. The Bureau further
2    argues that it is unable to determine if the subpoenaed documents are too indefinite or broad
3    because the subpoena fails to state how the documents are relevant to the DEA’s
4    investigation.1 Id. at 7–8.
5            The United States argues that the relevancy requirement has been met because the
6    properly authorized and certified subpoena states that “[t]he information sought . . . is
7    relevant and material to a legitimate law enforcement inquiry” and that there is a “criminal
8    investigation being conducted.” Reply at 3 (quoting ECF No. 1-3 at 3); Pet. at 4–5. It
9    contends that nothing more is required to show that the documents requested are relevant
10   to an ongoing federal investigation. Reply at 3–4. The United States adds that “in an effort
11   to work cooperatively with the [Bureau] before issuing the Subpoena” the DEA did in fact
12   explain in an email to the Bureau in August 2019 that it was seeking the documents to
13   investigate “possible importation/transportation of a controlled substance (marijuana
14   “crude oil”) from Mexico” by specific licensees. Id. at 8; see also ECF No. 5-1 at 3–4. The
15   United States also argues that the subpoena is not too indefinite or broad because “the
16   narrowly-tailored Subpoena is specific as to parties (six), documents (three types), and
17   timeframe (two years).” Reply at 6; Pet. at 5.
18           “Relevancy is determined in terms of the investigation rather than in terms of
19   evidentiary relevance.” United States v. Golden Valley Elec. Ass'n, 689 F.3d at 1113–14
20   (quoting E.E.O.C. v. Fed. Exp. Corp., 558 F.3d 842, 854 (9th Cir. 2009)). The relevance
21   limitation is “not especially constraining.” E.E.O.C. v. Shell Oil Co., 466 U.S. 54, 68
22   (1984); United States v. Golden Valley Elec. Ass'n, 689 F.3d at 1113. A court “must
23   enforce administrative subpoenas unless the evidence sought by the subpoena is plainly
24
25
     1
       The Bureau states that the objections it initially made to the requested information as
26   “confidential, protected from disclosure, and part of pending licensing application
27   investigations” were made in its role as an administrative agency of the State and in order
     to preserve them for review. Oppo. at 8–9. The Bureau does not present arguments on those
28   objections in its Opposition to the Petition and so the Court will not address them.
                                                   4
                                                                                   20cv1375-BEN-LL
      Case 3:20-cv-01375-BEN-LL Document 6 Filed 08/31/20 PageID.52 Page 5 of 7



1    incompetent or irrelevant to any lawful purpose of the agency.” Id. at 1113–14 (quoting
2    E.E.O.C. v. Karuk Tribe Hous. Auth., 260 F.3d 1071, 1076 (9th Cir. 2001)). On the other
3    hand, “Congress did not eliminate the relevance requirement” and courts must be careful
4    not to construe the relevancy requirement of an administrative subpoena “in a fashion that
5    renders that requirement a nullity.” See E.E.O.C. v. Shell Oil Co., 466 U.S. 54, 69 (1984).
6          The Court finds that the United States has sufficiently established the relevancy of
7    the subpoena to meet the “not especially constraining” standard. In making this
8    determination, the Court finds that the subpoena by itself does not establish relevancy
9    because it states only a bare and conclusory statement that the material being sought is
10   “relevant and material to a legitimate law enforcement inquiry” in connection with a
11   criminal investigation. This satisfies part of the procedural requirement of the analysis, but
12   not relevancy. See United States v. Golden Valley Elec. Ass'n, 689 F.3d at 1114 (finding
13   procedural requirements met when DEA employees found the records being sought to be
14   relevant or material to the investigation prior to issuing a subpoena, which was signed by
15   a DEA supervisor and served by a DEA agent). To accept a statement that the documents
16   being sought are relevant to a criminal investigation as meeting the relevancy requirement
17   is to nullify the requirement completely, which the Supreme Court has warned against. See
18   E.E.O.C. v. Shell Oil Co., 466 U.S. at 69, 72 (finding that permitting a mere allegation of
19   a violation with no other details “would render nugatory the statutory limitation of the
20   Commission’s investigative authority to materials ‘relevant’ to a charge”).
21         In this case, the DEA also communicated to the Bureau that it was seeking
22   documents as part of a criminal investigation into the possible importation or transportation
23   of marijuana “crude oil” from Mexico by specific California Bureau of Cannabis Control
24   licensees. The Court finds that the records sought in the subpoena—"all documents
25   including unredacted cannabis license(s), unredacted cannabis license application(s), and
26   unredacted shipping manifest(s)”—are relevant to an investigation into importation or
27   transportation of marijuana “crude oil” from Mexico by specific licensees. The Court thus
28   finds that the subpoena and the communication between the agencies together are sufficient

                                                   5
                                                                                    20cv1375-BEN-LL
      Case 3:20-cv-01375-BEN-LL Document 6 Filed 08/31/20 PageID.53 Page 6 of 7



1    to establish the relevance of the requested records to the investigation. See United States
2    v. Golden Valley Elec. Ass'n, 689 F.3d at 1114 (“The information subpoenaed need only
3    be relevant to an agency investigation.” (citing E.E.O.C. v. Fed. Exp. Corp., 558 F.3d 842,
4    854 (9th Cir. 2009))); United States v. California, No. 3:18-CV-2868-L-MDD, 2019 WL
5    2498312, at *2 (S.D. Cal. May 9, 2019) (“The instant subpoena was served on California
6    DOJ in June 2018, and the relevance to the data sought was plainly identified in the
7    communications between the agencies before the petition was filed.”).
8          The Court does not find that the subpoena is too indefinite or broad. It requests three
9    types of documents—unredacted cannabis license(s), unredacted cannabis license
10   application(s), and unredacted shipping manifest(s)—from three business entities and three
11   individuals for a time period of two years. The Court finds the request to be sufficiently
12   narrow and specific. See United States v. Golden Valley Elec. Ass'n, 689 F.3d at 1115
13   (finding a subpoena requesting records related to electricity consumption at three customer
14   addresses for a fourteen-month period to be narrow and specific).
15         The Bureau mentions briefly in its Opposition that if the Court is inclined to grant
16   the petition, “it should ensure that the subpoenaed records are collected only as needed for
17   purposes consistent with the [Controlled Substances Act] and that the records will be
18   disseminated only as necessary for those purposes.” Oppo. at 5. The Court agrees with the
19   United States that existing law already limits the DEA’s use of the requested records and
20   privacy rights are protected. See Reply at 7 n.5; see also United States v. California, 2019
21   WL 2498312, at *3 (“Petitioner has demonstrated that the Privacy Act, see 5 U.S.C. § 552a,
22   restricts its use of [the subpoenaed] records. To the extent any privacy protections under
23   California conflict with the Controlled Substances Act (“CSA”), the CSA expressly
24   preempts state law. See 21 U.S.C. § 903.”). Accordingly, the Court declines to impose
25   additional restrictions.
26   IV.   CONCLUSION
27         For the reasons set forth above, the Court finds that the DEA’s subpoena sought
28   information relevant to an investigation into the transportation or importation of a

                                                  6
                                                                                   20cv1375-BEN-LL
      Case 3:20-cv-01375-BEN-LL Document 6 Filed 08/31/20 PageID.54 Page 7 of 7



1    controlled substance and was not overly broad or indefinite. Accordingly, the Court
2    GRANTS the Petition of the United States to enforce the administrative subpoena served
3    by the DEA upon the State of California Bureau of Cannabis Control. See United States v.
4    Golden Valley Elec. Ass'n, 689 F.3d at 1113–14 (“We ‘must enforce administrative
5    subpoenas unless the evidence sought by the subpoena is plainly incompetent or irrelevant
6    to any lawful purpose of the agency.’” (quoting E.E.O.C. v. Karuk Tribe Hous. Auth., 260
7    F.3d 1071, 1076 (9th Cir. 2001))).
8          IT IS SO ORDERED.
9    Dated: August 31, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
                                                                                20cv1375-BEN-LL
